LAS VEGAS RAILWAY EXPRESS, INC. 6, SUITE 140 LAS VEGAS, NV 89119 September 18, 2014 VIA ELECTRONIC MAIL Michael Clampitt Senior Counsel U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Las Vegas Railway Express, Inc. Form 10-K for the Fiscal Year Ended March 31, 2014 Filed June 30, 2014 Form 10-Q for the Fiscal Quarter Ended June 30, 2014 Filed August 14, 2014 File No. 000-54648 Dear Mr. Clampitt, By letter dated September 8, 2014, the staff (the “Staff,” “you” or “your”) of the U.S. Securities & Exchange Commission (the “Commission”) provided Las Vegas Railway Express, Inc. (the “Company,” “we,” “us” or “our”) with its comments to the Company’s Form 10-K for the Fiscal Year Ended March 31, 2014 filed June 30, 2014 (the “Annual Report”) and the Company’s Form 10-Q for the Fiscal Quarter Ended June 30, 2014 filed August 14, 2014 (the “Quarterly Report”). We are in receipt of your letter and set forth below are the Company’s responses to the Staff’s comments. For your convenience, the comments are listed below, followed by the Company’s responses. General 1. It is unclear whether the reseller agreement with Vacation.com, as announced in your press release dated June 10, 2014, has been executed. If the agreement has been executed, please tell us how you consider filing an Item 1.01 Form 8-K to report the event and filing the same as an exhibit to your periodic reports pursuant to Item 691(b)(10) of Regulation S-K. RESPONSE: The Vacation.com reseller agreement has been executed; however, based on the Company’s determination that the overall impact of such agreement on the Company’s operations was not sufficiently material, the Company determined that it was not appropriate to disclose this document in an Item 1.01 Form 8-K. Form 10-K for the Fiscal Year Ended March 31, 2014 Exhibits 2. We note that you have identified each of the following as exhibits: ● Exhibit 10.10 – Employment Agreement with Penny White, dated June 20, 2012; ● Exhibit 10.11 – Asset Purchase Agreement, dated November 23, 2009; ● Exhibit 10.12 – Consulting Agreement between the Company and Transportation Management Services, Inc. dated May 1, 2013; ● Exhibit 10.13 – Advisory Agreement between the Company and FlatWorld Capital dated November 30, 2012; ● Exhibit 10.14 – Leasing Agreement with Mid America Leasing Company dated September 5, 2013; and ● Exhibit 10.15 – Agreement with Masterpiece Cuisine dated November 25, 2013 However, each exhibit appears to be blank, other than the reference, “See .pdf .” which appears in each exhibit. We are unable to locate any of the respectively referenced documents and none of these exhibits appear to actually have been filed. Please amend the Form 10-K to file complete, legible versions of these exhibits. RESPONSE: The foregoing exhibits were omitted from the Form 10-K due to a scrivener’s error, and, accordingly, the Company will amend the Form 10-K to include such exhibits. Form 10-Q for the Fiscal Quarter Ended June 30, 2014 3.
